Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding Claim 1, the phrase “said nacelle being intended to be connected to the exterior of a bottom of a ship” renders the claim indefinite because a person of ordinary skill in the art cannot discern the intentions of a nacelle.  (If the bottom of the ship is not part of the claim, Examiner suggests claiming the specific specialized structure that makes the intention clear.)

Regarding Claim 4, the phrase “) “is provided with a corresponding impeller of said at least one impeller”, “Impeller” is both the object of the proposition and the subject modified by the prepositional phrase.   This appears to be a typo; it is unclear what the prepositional phrase is intended to modiy.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 11 are rejected under 35 U.S.C. 102a2 as being anticipated by Taylor (GB 813 786 provided by Applicant).
(Unamended claims are being presented for ease of reading when corresponding the prior art to the claimed structure.)
Regarding Claim 1, Taylor discloses propulsion device (1) with outboard waterjet for high-speed marine vehicles, which comprises: - a nacelle (2)(Element 2) comprising a housing (4) with hydrodynamic shape, which is extended axially according to an extension direction (X) between a front end (5) and a rear end (6), and is provided with a conveyance channel (7), which is extended along said extension direction (X) between an inlet section (8), arranged at said front end (5), and an opposite outlet section (9) arranged at said rear end (6); said nacelle (2) being intended to be connected to the exterior of a bottom of a ship in order to be immersed within a fluid in which said ship is intended to advance (See Fig. 2.); - a propeller (3) arranged within the conveyance channel (7) of said housing (4) and actuatable in order to determine a propulsion in a specific advancement direction (V1) substantially transverse to the inlet section (8) of said housing (4) (See Fig. 2.); wherein: - said propeller (3) comprises a pump (11) (page 3, paragraph starting at Line 21)actuatable for generating a flow of said fluid through said conveyance channel (7) according to an outflow sense (VF) which goes from said inlet section (8) to said outlet section (9); wherein said pump (11) is provided with at least one impeller (p 3 L49-55)(18) having (See Fig. 2.), which comprises at least one front section (13) of said housing (4); wherein said front section (13) is extended axially along said extension direction (X) between said inlet section (8) and said pump (11), and has passage sections, transverse to said extension direction (X), increasing according to said outflow sense (VF), in a manner such to cause, in said dynamic intake (12), a slowing of the local speed of said fluid and a pressure rise of said fluid (Best seen Fig. 3.); - a discharge nozzle (14), which comprises a substantially axially-symmetric rear section (15) of said housing (4); wherein said rear section (15) is extended axially along said extension direction (X) between said pump (11) and said outlet section (9), and has passage sections, transverse to said extension direction (X), decreasing in said outflow sense (VF), in a manner such to cause, in said discharge nozzle (14), an increase of the local speed of said fluid and a pressure decrease of said fluid, creating a propulsive thrust jet exiting from said outlet section (9) (This is descriptive of normal operation.  See MPEP 2114.); - a central body (16) comprising an intermediate section (17) of said housing (4); wherein said intermediate section (17) is extended along said extension direction (X) between said dynamic intake (12) and said discharge nozzle (14), at its interior houses said pump (11) and has passage sections, transverse to said extension direction (X), having constant area along said extension direction (X); wherein the front section (13) of said dynamic intake (12) is connected to the external surface of the housing (4) of said nacelle (2) by means of a lip (27) of rounded shape, which delimits the edge of the inlet section (8) of said nacelle (2); and wherein the impeller (18) of said pump (11) is provided with blades (19) having airfoil with the chord increasing, which increases as a function of the radius of said impeller (18). (Best seen in Fig. 3.)

Regarding Claim 2, Taylor discloses a aropulsion device (1) according to claim 1, characterized in that the inlet section (8) of said housing (4) lies on a lying plane substantially orthogonal to the rotation axis (Y) of said impeller (18). (See Fig. 3.)

Regarding Claim 3, Taylor discloses a ropulsion device (1) according to claim 1, characterized in that said pump (11) is an axial flow pump or a semi-axial flow pump. (An axial flow pump is shown in Fig. 3.)

Regarding Claim 4, Taylor discloses a Propulsion device (1) according to any one of the preceding claims, characterized in that said pump (11) comprises two or more stages (20, 21) positioned in succession along the extension direction (X) of said housing (4), and each of such stages (20, 21) is provided with a corresponding said impeller (18). (See Fig. 3.)

Regarding Claim 7, Taylor discloses Propulsion device (1) according to claim 1 , characterized in that it comprises at least one electric motor operatively connected to said pump (11) in order to actuate the rotation of said impeller (18).(P3 L120)

Regarding Claim 10, Taylor discloses Propulsion device (1) according to claim 1, characterized in that it comprises a bladed diffuser (22) fixed to the housing (4) of said nacelle (2), arranged within said conveyance channel (7) downstream of said impeller (18) with respect to said outflow sense (VF), and arranged for conveying said fluid in axial direction along the extension direction (X) of said housing (4). (p2, paragraph starting at L65)

Regarding Claim 11, Taylor discloses Propulsion device (1) according to claim 1, characterized in that it comprises multiple inlet guide vanes (23) fixed to the housing (4) of said nacelle (2), positioned within said conveyance channel (7) between said inlet section (8) and said pump (11), and arranged for turning said fluid according to at least one tangential velocity component with respect to the rotation of said impeller (18). (p2, paragraph starting at L65)

Regarding Claim 12, Taylor discloses Propulsion device (1) according to claim 1, characterized in that said impeller (18) comprises a central hub (24) aligned with said rotation axis (Y) and multiple blades (19) fixed to said central hub (24). (Claim 3, also Fig. 3.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Cornell (US 20050142001 A1).
Regarding Claim 5, Taylor discloses a Propulsion device (1) according to claim 4, characterized in that said pump (11) comprises: - a first stage (20), arranged for generating a first pressure rise of said fluid, - a second stage (21), positioned between said first stage (20) and said discharge nozzle (14),(See Fig. 3.) but does not explicitly disclose the second stage arranged for generating a second pressure rise of said fluid greater than said first pressure rise. 
 (paragraphs 32, 33, 56)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to arrange the second stage of Taylor such that the second stage arranged for generating a second pressure rise of said fluid greater than said first pressure rise.  The motivation to modify Taylor is to significantly increase the overall effectiveness of the pump or propulsion device.  (aylor, paragraph 33)

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Smith (US 3143972 A).
Regarding Claim 13, Taylor discloses Propulsion device (1) according to claim 1, but does not explicitly disclose characterized in that said impeller (18) comprises: - a peripheral ring extended around said rotation axis (Y), rotatably constrained in the conveyance channel (7) of said housing (4) in order to rotate around said rotation axis (Y); - multiple blades (19), each of which extended between an internal end directed towards said rotation axis (Y) and an external end fixed to said peripheral ring.
	Smith discloses a turbine pump wherein said impeller (18) comprises: - a peripheral ring (Element 18)extended around said rotation axis (Y), rotatably constrained in the conveyance channel (7) of said housing (4) in order to rotate around said rotation axis (Y); - multiple blades (19) (Element 82, 84), each of which extended between an internal end directed towards said rotation axis (Y) and an external end fixed to said peripheral ring.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the rotor of Taylor for the rotor of Smith.  The motivation to modify Taylor, as disclosed in Smith, is “to provide an axial flow unit having an integral motor with rotor and stator portions having smooth coacting surfaces which act as supporting and positioning elements for each other thus eliminating the need for separate bearings.” (C1, L62)

Allowable Subject Matter
Claims 6, 8, 9, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jerger (US 3112610 A) discloses an axial flow pump for use with an outboard motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        26 March 2022